Citation Nr: 1011205	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to 
October 1982, and from April 1987 to April 1989.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a November 2006 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Louis, Missouri, which denied 
the Veteran's claim of entitlement to service connection for 
tinnitus, and determined that new and material evidence had 
been received sufficient to reopen the Veteran's claims of 
entitlement to service connection for a bilateral hearing 
loss disorder and a low back disorder.
  
The Board also notes that, although the Veteran's claim of 
entitlement to service connection for a low back disorder was 
adjudicated as a claim for a lumbosacral strain, based on the 
current treatment reports of record, the issue on appeal has 
been recharacterized to more accurately reflect the Veteran's 
current symptomatology.  

Regarding the issue of entitlement to service connection for 
a bilateral hearing loss disorder and a low back disorder, 
the Board notes that the issues certified were whether new 
and material evidence had been submitted to reopen the claim.  
As will be explained below, however, both issues have been 
recharacterized to consider service connection on a de novo 
basis.  See 38 C.F.R. § 3.156(c) (2009).

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that the 
Veteran does not currently have a bilateral hearing loss 
according to VA regulations.  

2.  The medical evidence of record demonstrates that the 
Veteran's current tinnitus was neither incurred in, nor 
aggravated by active service. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disorder was neither incurred 
in, nor aggravated by service, and did not manifest within 
one year of service separation.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.304(b), 3.307, 3.309(a), 3.385 
(2009).

2.  Tinnitus was neither incurred in, nor aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C. F. R. §§ 3.102, 3.159, 3.303(c), 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009). 

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated May 2006.  
The RO informed the appellant of the types of evidence needed 
in order to substantiate his claim for service connection, 
the division of responsibility between the appellant and VA 
for obtaining the required evidence, and advised the 
appellant to provide any information or evidence in his 
possession that pertained to such claim.  38 U.S.C.A. 
§5103(a); 38 C.F.R. § 3.159(b).  The letter also satisfied 
the requirements of Dingess by informing the appellant of how 
VA determines the disability rating and effective date 
elements of a claim.

        b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the Veteran's available service treatment and personnel 
records, post-service private treatment records, and a VA 
audiology examination report dated November 2006.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  

With regard to the November 2006 VA examination, the 
examination report shows that the examiner reviewed the 
claims folder, including the Veteran's service treatment and 
service personnel records, elicited from the Veteran his 
history of hearing loss symptomatology, and provided clinical 
findings detailing the results of a clinical examination.  
She also provided a detailed rationale for her conclusion 
that neither tinnitus nor a bilateral hearing loss disorder 
are related to, or are otherwise the result of service.  
Accordingly, the Board concludes that the examination report 
in this case is adequate upon which to base a decision.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II. Applicable Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). 
   
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain organic diseases 
of the nervous system, such as sensorineural hearing loss, 
may be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one (1) year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  In order to facilitate 
data comparison, the ASA standards have been converted to 
ISO-ANSI standards.

III.  Analysis

1.  Entitlement to service connection for a bilateral hearing 
loss disorder. 

In a November 1986 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
bilateral hearing loss disorder based on a finding that there 
was no evidence of a hearing loss disorder during service or 
to a compensable degree within one year of service 
separation.  The Veteran was notified of this decision by a 
letter dated December 1986.  The evidence shows that the 
Veteran did not submit a timely Notice of Disagreement 
("NOD") within one year of the rating decision.  As such, 
the Veteran's claim was not perfected for appeal.  The 
November 1986 rating decision is therefore final.  See 38 
U.S.C.A. § 7104.  Accordingly, that decision is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

In April 2006, the Veteran applied to have his previously 
denied claim reopened.  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).  Regulations currently in effect, however, 
provide that, notwithstanding any other section in this part, 
at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim, notwithstanding 
paragraph (a) of this section.  Such records include, but are 
not limited to, service records that are related to a claimed 
in-service event, injury, or disease.  38 C.F.R. § 3.156(c) 
(2009).

As the claims folder now contains the Veteran's relevant 
service treatment records, the Board will reconsider the 
Veteran's claim on a de novo basis.

The Veteran contends that he began experiencing bilateral 
hearing loss in service, and that his hearing has gradually 
worsened since service separation.  See Informal Hearing 
Presentation ("IHP"), February 2010.  He further claims 
that he was exposed to acoustic trauma in service while 
working in sheet metal fabrication, pipefitting, plumbing, 
NBC warfare, carpentry, engine rooms, and exposure to large 
guns on ships.  See VA examination, November 2006.

As an initial matter, the Board notes that, during the 
Veteran's January 1963 service enlistment examination, 
audiological puretone thresholds were measured as follows 
(converted to ISO-ANSI units):



HERTZ




500
1000
2000
3000
4000
RIGHT
25
20
20
20
15
LEFT
15
10
18
18
13

As the auditory threshold did not reach a level of 40 
decibels or greater for any of the frequencies, or 26 
decibels or greater for three frequencies, the criteria for 
hearing loss as described under 38 C.F.R. § 3.385 were not 
met for either the right or left ear.

During a subsequent examination in July 1967, audiological 
puretone thresholds were measured as follows (converted to 
ISO-ANSI units):



HERTZ




500
1000
2000
3000
4000
RIGHT
25
15
15
15
10
LEFT
25
20
15
20
20

Again, because the auditory threshold did not reach a level 
of 40 decibels or greater for any of the frequencies, or 26 
decibels or greater for three frequencies, the criteria for 
hearing loss as described under 38 C.F.R. § 3.385 were not 
met for either the right or left ear.

The claims folder shows that, during the Veteran's more than 
20 years of active duty service, he underwent a least 10 
audiological examinations, none of which indicated the 
presence of a hearing loss disorder under the criteria of 38 
C.F.R. § 3.385.  While the Board notes that the July 1967 
audiometric examination indicated a finding of 70 hertz at 
6000 frequencies, as previously discussed, for VA purposes, 
impaired hearing is only considered within the frequencies 
500 though 4000.  See 38 C.F.R. § 3.385 (2009).
 
During the Veteran's April 1989 service separation 
examination, audiological puretone thresholds were measured 
as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
5
5
15
LEFT
15
15
0
15
20

Once again, the criteria for hearing loss as described under 
38 C.F.R. § 3.385 were not met for either ear, as the 
auditory threshold did not reach a level of 40 decibels or 
greater for any of the frequencies, or 26 decibels or greater 
for three frequencies.  

The claims folder reveals that, following service, the 
Veteran neither reported, nor sought treatment for a hearing 
loss disability until July 1986, after his first period of 
active duty service, when he applied for VA compensation 
benefits.  During an August 1986 audiological evaluation, 
audiological puretone thresholds were measured as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
0
--
15
LEFT
15
15
5
--
20

The Veteran's speech recognition ability was 98 percent for 
the right ear and 96 percent for the left ear.  The 
examination results showed that the criteria for hearing loss 
as described under 38 C.F.R. §3.385 were not met for either 
ear, as the auditory threshold did not reach a level of 40 
decibels or greater for any of the frequencies, or 26 
decibels or greater for three frequencies.  The examiner 
concluded that the Veteran had normal hearing bilaterally.

In November 2006, pursuant to his claim of entitlement to 
service connection, the Veteran was afforded another VA 
audiology examination.  The examiner first noted that she had 
reviewed the complete claims folder, including the Veteran's 
service treatment reports.  As noted above, the Veteran 
reported several incidences of acoustic trauma in service.  
He said that, following service, he worked as a bartender, a 
baker and did some remodeling work.  He noted that, during 
this time, he was exposed to loud music and carpentry saws.  
During the evaluation, puretone thresholds were measured as 
follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
25
20
20
30
LEFT
25
25
25
25
30

The Veteran's speech recognition ability was 100 percent for 
the right ear, and 96 percent for the left ear.  The examiner 
diagnosed the Veteran with a mild sensorineural hearing loss 
at 4000 Hertz bilaterally.  Based on her review of the claims 
folder, including the Veteran's service treatment reports, in 
which there was no evidence of a hearing loss according to VA 
regulations, as well as his previous 1986 VA audiological 
examination, in which his hearing was found to be within 
normal limits bilaterally, the VA examiner concluded that a 
bilateral hearing loss disorder was neither caused by, nor 
the result of any incident of the Veteran's military service.  

Based on a review of the complete claims folder, the Board 
concludes that the probative evidence of record is against 
granting the Veteran's claim of entitlement to service 
connection for a bilateral hearing loss disorder.  In this 
regard, the Board notes that the threshold requirement for 
service connection to be granted is competent evidence of the 
current existence of the claimed disorder.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Shedden v. Principi, supra.  In this case, 
although the Veteran has been found to have a mild 
sensorineural hearing loss bilaterally, because his disorder 
does not meet the criteria for a hearing loss under 38 C.F.R. 
§ 3.385, service connection may not be granted.  

In addition to the VA examiner's report, the Board has also 
considered the Veteran's lay assertions that he had a hearing 
loss disorder in service that gradually increased following 
service.  In this regard, the Court has repeatedly held that 
laypersons, such as the Veteran, are competent to report what 
they experience with their own senses.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The Board concludes 
that a hearing loss is the type of disorder that the Veteran 
is competent to describe.  As such, his lay report is 
entitled to some probative weight. 

However, mere symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As a result, while 
the Board has considered the lay statements of the Veteran, 
the Board ultimately places more probative weight on the 
opinion of the competent health care specialist who 
concluded, based on a thorough audiology evaluation, that a 
bilateral hearing loss was not the result of service.  

Accordingly, and for the reasons stated above, the Board 
finds that the evidence is against the Veteran's claim of 
entitlement to service connection for a bilateral hearing 
loss disorder.

2.  Entitlement to service connection for tinnitus. 

The Veteran contends that he began to experience ringing in 
his ears during service, and that it has grown progressively 
worse.  

As an initial matter, the Veteran's service treatment records 
show no evidence that he either complained of, sought 
treatment for, or was diagnosed with tinnitus during service. 

Following service, there is no medical evidence that the 
Veteran either complained of, sought treatment for tinnitus 
until April 2006, when he applied for service connection.

In November 2006, the Veteran was afforded a VA audiometric 
examination.  During the evaluation, he told the VA examiner 
that he experienced bilateral tinnitus that he described as 
"annoying," and said that it had gradually presented itself 
over the course of his military career.  He also claimed that 
it was constant, but said that he had learned to ignore it.  
Although, as noted above, he claimed that he was exposed to 
acoustic trauma both during and after service, he denied 
ototoxic drugs, ear pathologies, and a family history of 
hearing loss.  Based on a review of the complete evidence of 
record, including the Veteran's service examination reports 
and service personnel records, which revealed that the 
Veteran served as a recruiter during his last 10 years of 
active service, and would not have likely been exposed to 
acoustic trauma, the examiner diagnosed the Veteran with 
bilateral tinnitus by self-report, but concluded that it had 
not been caused by, or resulted from his military service.  
In this respect, she noted that, in addition to the service 
treatment records, which showed no complaints or diagnosis of 
tinnitus in service, she based her findings on the fact that, 
during the 1986 VA hearing evaluation, the Veteran had 
specifically denied experiencing tinnitus.  See VA 
examination report, November 1986.

Having reviewed the complete record, the Board finds that 
there is no medical evidence to support the Veteran's claim 
that he currently has tinnitus as a result of military 
service.  

In this regard, the Board notes that whether an examiner 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, as noted above, the VA examiner's opinion was 
based on a thorough review of the claims folder, including 
the Veteran's service treatment records and 1986 VA 
examination in which he denied having tinnitus.

In addition to the VA examiner's report, the Board has also 
considered the Veteran's assertions that he first experienced 
ringing in his ears during service, and that it gradually 
worsened over time.  As noted above, although the Veteran is 
competent to report what he experiences with his senses (see 
Charles v. Principi, 16 Vet. App. 370 (2002)), in this case, 
the Board finds that his current statements concerning having 
tinnitus due to service, made nearly two decades after 
service separation, are outweighed by the contemporaneous 
military service records, which revealed that he repeatedly 
denied experiencing any hearing problems, both throughout 
service and at separation, and his 1986 denial of tinnitus 
during the VA examination.  

Accordingly, the Board concludes that the probative evidence 
of record is against the Veteran's claim of entitlement to 
service connection for a bilateral hearing loss and tinnitus.  
The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 
5107(b) is not applicable, as there is not an approximate 
balance of evidence.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) ; Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disorder is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran contends that his current low back disorder stems 
from a back injury in service in 1964.  See IHP, February 
2010.

In April 2006, the Veteran applied to have his previously 
denied claim of entitlement to service connection for a low 
back disorder reopened.  As noted above, a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).  Regulations currently in 
effect, however, provide that, notwithstanding any other 
section in this part, at any time after VA issues a decision 
on a claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  

In this case, a review of the claims folder reveals that the 
Veteran's service treatment records have been associated with 
the claims folder.  Accordingly, the Board will review the 
Veteran's claim on a de novo basis.  

A review of the service treatment records shows that, during 
his January 1963 service enlistment examination, the 
Veteran's spine was found to be within normal limits.  There 
were also normal findings during subsequent periodic medical 
examination, including at separation in 1989.  However, 
although he now claims that he sustained a low back injury in 
1964 and received treatment, there is no evidence of any 
treatment reports in the service treatment records.

In this regard, the Board notes that a review of the claims 
folder shows that the Veteran's service treatment reports 
appear to be incomplete, as there are no clinical treatment 
records between January 1964 and April 1969.  However, 
although the periodic medical examinations consistently show 
that his back was found to be normal, in August 1982, during 
a service medical examination, he reported on the medical 
history report that he was experiencing recurrent low back 
pain; the examiner noted that the Veteran reported that he 
had experienced a low back injury in 1964.  

In this respect, the Board observes that in May 2006, prior 
to issuing its rating decision, the RO requested that the 
National Personnel Records Center ("NPRC") obtain the 
Veteran's service treatment records and alternative sources 
of service treatment information.  The NPRC subsequently 
responded by sending service treatment reports between 1963 
and 1989, but, as noted above, without any clinical reports 
between January 1964 and April 1969. 

As noted above, the Court has repeatedly held that a veteran 
is competent to describe symptoms of which he or she has 
first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  The Board believes that a low back injury 
is the type of condition that the Veteran is competent to 
describe.  The Board further notes, however, that the Court 
has also held that even where a Veteran has asserted a 
continuity of symptomatology since service, medical evidence 
was required to establish "a nexus between the continuous 
symptomatology and the current claimed condition ...."  See, 
e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated 
on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 
275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  

In this case, the claims folder also contains recent private 
treatment records showing that the Veteran has been diagnosed 
with a lumbar spine disorder with low back pain.  Because 
there is "an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service," but there is "insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim," the Board finds that a VA examination and 
opinion as to whether the Veteran's current low back disorder 
began during service, or is otherwise related to some 
incident of service, is necessary to adjudicate the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(1).  See 
Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2008) (a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim).  
The requirement under the Veterans Claims Assistance Act 
("VCAA") for warranting a VA examination, that the evidence 
"indicates" that the Veteran's disability "may" be 
associated with the Veteran's service, is a low threshold.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, as noted above, it appears that the record is 
incomplete and that some of the treatment records from the 
1960's are missing.  As a review of the records does indeed 
show treatment beginning shortly after enlistment in 1963 and 
continuing through January 1964, with no further treatment 
records until April 1969, it is conceivable that treatment 
records for this period, including possible treatment reports 
for the Veteran's claimed low back injury in 1964, have not 
been associated with the claims folder.  The Board therefore 
concludes that an effort should be made to locate these 
records.  

Finally, because the only treatment reports of record 
pertaining to post-service treatment for the Veteran's low 
back disorder are dated October 2005 through August 2006, the 
Veteran should be asked whether there are additional updated 
treatment records that he would like to provide or that he 
would like VA to attempt to obtain.  

 Accordingly, the case is REMANDED for the following action:

1.  Obtain a new signed medical release 
from the Veteran to allow VA to obtain any 
additional treatment records from Drs. 
James McConnell and Karen Krogstad, or any 
additional providers from which he has 
received treatment and/or physical therapy 
for a low back condition.  If these 
records are received, they should be 
associated with the claims folder.

2.  Contact the NPRC and/or the 
appropriate service entity and request 
that a search be made for any additional 
service treatment records that have not 
yet been received, to include for the 
period January 1964 through April 1969.  
All material produced by the requested 
search should be incorporated into the 
record.  Any negative results should be 
specifically noted.  

3.  Schedule the Veteran for a VA 
examination with an appropriate examiner, 
including a complete physical examination, 
to determine whether his current low back 
disorder(s) is related to his active 
military service.  Any tests deemed 
necessary should be conducted, and the 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner must also 
note that the claims folder has been 
reviewed.  The examiner should elicit from 
the Veteran a thorough history of his low 
back symptomatology both during and after 
service, and the examiner should report 
any and all low back disorders diagnosed.  
As to each disorder identified, the 
examiner is requested to offer an opinion 
as to whether it is more likely than not 
(i.e., to a degree of probability greater 
than 50 percent), at least as likely as 
not (i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of less 
than 50 percent) that any current low back 
disorder began during service, or is 
related to some incident of service.  Any 
and all opinions must be accompanied by a 
complete rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; "less 
likely" weighs against the claim.  If, 
for any reason, the clinician is unable to 
offer an opinion without resorting to 
speculation, this should be noted and 
thoroughly explained in the report, along 
with a rational for such conclusion.  

4.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


